     Case 8:20-cv-00246-JVS-KES Document 27 Filed 06/10/20 Page 1 of 1 Page ID #:157



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10                                           )
      Douglas Payne,                         )         SACV 20-00246JVS(KESx)
11                                           )
                                             )         ORDER OF DISMISSAL UPON
12                 Plaintiff,                )
                                             )         SETTLEMENT OF CASE
13          v.                               )
                                             )
14    Porsche Financial Services, Inc, et    )
      al,                                    )
15                                           )
                Defendant(s).                )
16    ____________________________
17
            The Court having been advised by the counsel for the parties that the above-
18
      entitled action has been settled,
19
             IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
      without prejudice to the right, upon good cause being shown within 75 days, to reopen
21
      the action if settlement is not consummated.
22
23
      DATED: 6/10/20                                 ___________________________
24
                                                        James V. Selna
25                                                   United States District Judge
26
27
28
